MEMORANDUM OF DECISION.
The plaintiff husband appeals from an order of the Superior Court (Androscoggin County) denying his motion for reduction of his monthly alimony payments. Plaintiff argues that his motion should have been granted because he has suffered a substantial loss in income. The court found that although the financial situation of the parties had changed, plaintiff retained “the capacity to make the previously ordered payment.” The decision to modify an alimony award rests within the Superior Court’s discretion. Smith v. Smith, 419 A.2d 1035, 1037 (Me.1980). “Absent a violation of some positive rule of law,” we will overturn that decision “only if it results in a plain and unmistakable injustice, so apparent that it is instantly visible without argument.” Id. at 1038. We find no patent injustice in the order of the Superior Court. The remaining arguments on appeal are without merit.
The entry is:
Judgment affirmed.
All concurring.